Interim Decision #2195

MATTER OF RODRIGUEZ

In Visa Petition Proceedings
A-20034976
Decided by Board April 13, 1973
The validity of the adoption of a child under Chinese customary law in Hong
Kong in 1967 is not vitiated by the fact the child was adopted by an unmarried
woman.
ON BEHALF OF SERVICE:

ON BEHALF OF PETITIONER:

Robert A. Vielhaber
Appellate Trial Attorney
(Brief filed)

Pro se

The United States citizen petitioner applied for immediate
relative status for the beneficiary as his stepson (an adopted child
of his wife) under section 201(b) of the Immigration and Nationality Act. The District Director, in an order dated November 4, 1971,
approved the petition but certified his decision to this Board. His
decision will be affirmed.
The beneficiary is an unmarried male, who was born in Hong
Kong on May 1'7, 1967. He is evidently of the Chinese race. He was
adopted, under Chinese customary law, by an unmarried woman,
Wong Man Lin, on' May 18, 1967. On November 20, 1967 the
petitioner and Wong Man Lin were married under the Hong Kong
Marriage Ordinance. They had lived together without being married for the previous two years. The petitioner and Wong Man Lin
came to the United States in August of 1969. The beneficiary
continued to reside in Hong Kong.
The status of an immediate relative is limited to a spouse,
parent, or child of a United States citizen by section 201(b) of the

Act. The term "child" is defined in section 101(b)(1XB) to include a
stepchild, whether or not born out of wedlock, provided the child
had not reached the age of 18 years at the time the marriage
creating the status of stepchild occurred. Inasmuch as the marriage between the petitioner and Wong Man Lin took place when
the beneficiary was six months old, this requirement has been
satisfied, provided that the beneficiary qualifies as a "child" of
Wong Man Lin.
335

Interim Decision #2195
Section 101(b)(1)(E) states that tha term "child" as used under
the immigration laws includes a child adopted while under the age
of 14 years, if he has thereafter been in the legal custody of and
resided with the adopting parent or parents for two years. As the
Attorney General held in Matter of M , 8 I. & N. Dec. 118 (A.G.,
1959), the two-year residence requirement does not exclude computation of residence occurring prior to the adoption. Residence and
custody with but one adopting parent is sufficient (Matter of Y .
K W , 9 I. & N. Dec. 176 (A.G., 1961)). In the present case, the
residence and custody requirements have, therefore, been met.
The question remains as to whether there was a valid adoption
at all. We have recently ruled, in Matter of Poon, Interim Decision
No. 2153 (BIA, 1972), that an adoption in Hong Kong under
Chinese law and custom of a male child, even though the child is
not related by blood, not of the same clan, and not of the same
surname, is valid for immigration purposes.
The objection posed by the Service is that adoption by an
unmarried female is not valid under Chinese customary law. We
find this position to be incorrect. The file contains a Memorandum
of Law from the Library of Congress dated October 4, 1971, which
is addressed, in part, to this question. According to the Memorandum of Law, "there is evidence to show that this was the practice
in China in some of those cases where the adoption was not
carried out with the motive of instituting an heir to carry on the
cult of the ancestors." The report also cites a noted authority on
Chinese law, M. H. van der Valk, for the proposition that "as this
type of adoption had no connection with the cult of the ancestors it
displayed different features. Both men and women could adopt.
..." The District Director pointed out that the courts of Hong
Kong have accepted the principle that a married woman was
capable, acting alone, of adopting a child, In Re T.M.H. (An
Infant), 1962 H.K.L.R. 184. •
There is nothing to indicate that in Hong Kong an adoption by
an unmarried person under Chinese customary law is not recognized as valid. See sections 4 and 11 of the Hong Kong Adoption
Ordinance of October 12, 1956. We conclude, therefore, that a child
can be adopted by an unmarried woman under Chinese customary
law as applied to Hong Kong.
The adoption of the beneficiary by Wong Man Lin, then, was a
valid adoption for immigration purposes. Her subsequent marriage to the petitioner established the stepparent-stepchild connection between the petitioner and the beneficiary required under
section 101(bX1)(B). We find the beneficiary, therefore, qualifies as
an immediate relative, as the petitioner's child, for purposes of
section 201(b) of the Act.
—

—

—

—

336

Interim Decision #2195
Consequently, the District Director was correct in approving the
petitioner's application. We shall affirm his decision and the
following order will be entered.
ORDER: The District Director's decision is affirmed.

337

